Citation Nr: 0409582	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1988 June 
1992.  This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.   

2. A skin disability is not related to service. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service.  
38 U.S.C.A. 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by the 
VA.  

First, the VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 
5102 and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. §3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  See 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") indicated that VCAA notice must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, No. 01-944, 
slip op. at 12 (U.S. Vet. App., Jan. 13, 2004. 

In the present case, a substantially complete application was 
received on June 22, 1999.  Thereafter, in a rating decision dated 
in May 2000, service connection for a skin disability was denied.  
Only after that rating action was promulgated did the AOJ, in 
January 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  In the present 
case, the Board finds that VA's redefined duty to assist has been 
fulfilled under the applicable statute and regulations.  The Board 
finds that the appellant has been provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that discussions as contained in the rating decision, 
and in the subsequent statement of the case, in addition to 
correspondence to the appellant, have provided him with sufficient 
information regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  Medical records have been 
secured and the veteran has been examined by VA, which included a 
medical opinion.   No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  Medical records have been obtained, and the veteran has 
been examined for evaluation purposes and to obtain a medical 
opinion.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been made 
by VA to obtain evidence necessary to substantiate the appellant's 
claim.  The Board concludes that remanding the claim for 
additional development under the new statute and regulations is 
not necessary, and reviewing the claim without remanding is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In addition, in the January 2001 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court decision 
held that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's authority 
to make decisions on all claims without waiting one year.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Therefore, the Board may proceed with 
adjudication of this claim.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the United 
States Court of Appeals for the Federal Circuit, which has held 
that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service connection 
do not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  It is equally clear, however, that the resolution of 
issues involving medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

The veteran's service medical records reflect that in July 1988, 
the veteran complained of jock itch.  At that time, a diagnosis of 
tinea curis was entered.  In November 1988, the veteran complained 
of having difficulty shaving because of acne.  At that time, the 
veteran reported having had acne for the previous three and a half 
years.  He stated that he had used Clearasil with resolution.  The 
veteran reported that he had never received medical evaluation or 
treatment for acne.  An examination of the veteran revealed 
numerous closed comedones on the entire facial region; a few open 
comedones were noted with occasional pustules.  There was a mild 
erythemas base noted on the cheek and jaw line.  The veteran 
related that the lesions were painful, especially with shaving.  
An assessment of mild to moderate acne vulgaris was entered.  In 
January 1989, the veteran was seen for a sore throat, at that time 
he was noted to have had acne.  In April 1989, the veteran was 
seen for tonsillitis and an examination of the head revealed that 
he had acne.  In January and February 1990, the veteran was seen 
for facial acne.  In February 1990, the veteran was noted to have 
had few to many open and closed comedones over the face and neck 
with few open comedones over the chest and back.  An assessment of 
acne vulgaris was entered.  A May 1992 examination for separation 
report reflects that the veteran's head and face were normal.  A 
Report of Medical History, also dated in May 1992, reflects that 
the veteran denied having any skin disease.  

The first post-service of any skin disorder was in August 1992, 
when the veteran was seen at a private clinic for a rash on the 
buttocks.  At that time, a diagnosis of ringworm was entered.  
Subsequent VA and private reports reflect diagnoses of cellulitis 
of the left cheek, persistent dermatitis, urticaria, probably 
secondary to anti-bacterial soap and tinea versicolor to the upper 
thorax, chest and neck.  

In May 2002, the veteran was examined by VA.  The examiner stated 
that the claims file was not available for review.  The veteran 
reported having an intermittent rash which occurred about every 
six months.  He stated that the rash was red and blotchy and 
located on his chest and arms.  Examination showed a nonspecific 
maculopapular dermatitis diffusely over the chest ad upper 
extremities down to the mid forearms, bilaterally.  The impression 
was, raised pink maculopapular dermatitis, episodic, which began 
after active duty including time spent in the Persian Gulf.  

The veteran was examined by VA in February 2003.  The examiner 
noted that the veteran had tinea versicolor on his chest and on 
his arms.  The diagnosis was, tenia versicolor.  In an addendum to 
the examination submitted in May 2003, the examiner noted that the 
claims file had been reviewed.  The veteran's medical history was 
noted.  The examiner stated that during service the veteran was 
treated for cellulitis of the right eye area, and for acne 
vulgaris.  The examiner noted that at the time of the February 
2003 examination, the veteran had no rash on the face and neck.  
It was stated that the examiner called the veteran in May 2003, 
and the veteran reported that he had no rash at that time on the 
face and neck.  The examiner stated that there was no 
documentation in the records from VA that the veteran has had any 
treatment for a rash of the face and neck.  The examiner reported 
that it was the opinion of the examiner that based on a review of 
the claims file, a review of the February 2003 VA examination 
report, and the May 2003 conversation with the veteran that it is 
less likely than not that the veteran has no current skin 
condition of the neck and face at this time so it is impossible to 
link.  It was  noted that the veteran was currently being treated 
for tinea versicolor on the chest and arms and that there was no 
documentation in the service record that the veteran was treated 
for tenia versicolor.  It was stated that the veteran had no rash 
on the face and neck and therefore, it is impossible to make a 
link between the conditions in service of cellulitis and acne 
vulgaris.  The examiner reported that based on the documentation 
in the medical record, it is less likely than not that there is a 
link between the skin condition to the veteran's service as the 
veteran has no skin condition of the neck and face at this time.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It is noted that he was 
treated in service for acne vulgaris with eruptions on the face 
and neck.  After service he has been treated for various skin 
complaints.  A VA examiner has opined that the veteran does not 
have a current skin disability that is related to his inservice 
treatment.  This opinion was based on examination of the veteran, 
a review of the claims file and a telephone conversation with the 
veteran.  The examiner offered rationale for the opinion and there 
is no medical evidence in the file that contradicts this opinion.  

In summation, the necessary elements to satisfy a claim of service 
connection have not been demonstrated here.  As there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Service connection for a skin disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



